Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The first line of the specification is missing the statement of priority to a foreign application. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the five compartments (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the limitation a “means for isolating said outer palm side surfaces” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because applicant recites “means for isolating said outer palm side surfaces” but follows with structure “consisting of an enclosure”. Appropriate correction is required. 
  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites ” consists of an opening for the hand to enter the inner side of the hand cover, the inner side being divided into at least two compartments for the fingers of the hand to fit inside said parts” It is unclear how the device “consists of” which is a closed ended recitation, and also is divided “into at least two compartment”. The consisting of language limits the device to what is disclosed and no additional elements. Appropriate correction is required. 

Claim 4 is indefinite because it is unclear what element applicant is referring to. Claim 4 recites “wherein said isolating means”. Claim 1 recites that the means for isolating is an enclosure. Claim 4 recites isolating means consists of means for pressing.  Claim limitation “means for pressing”  has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it’s unclear what provides the means for pressing. Further claim 4, is further defined by claim 5 and recites additional structure “bands, clips, or the like”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claim 5, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Further the language “consists of one or more” is indefinite. The device can not be both closed and open ended.  The device is not capable to consist or one, or always consist of two. Consisting of language requires the device to be only what is recited.  Appropriate correction is required. 
Claim 6 recites “said band”.  However, a band is not positively recited in the claim.  Claim 6 depends from claim 5 that optionally recites a band. Appropriate correction is required. 
Claim 7 and 8 recites “said clip or clamp”.  However, a clip or clamp is not positively recited in the claim.  Claims 7 and 8 depends from claim 5 that optionally recites a band. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 2022/0030989) in view of Johnson Rabbett (US 5,392,974).  

The device of Raymond teaches,

With respect to claim 1, hand cover system having two functional modes, the first one of the functional modes being intended for touching objects, and the second one of the functional modes being intended for isolating potentially contaminated surfaces of the hand


whereby for realizing the first functional mode, the hand cover system comprises one hand cover (70)  intended to be worn by a hand and having at least one part for touching or gripping objects (surfaces 18, 22),

 	the hand cover further having an outer side and an inner side (Figures 7 and 8) , whereby the inner side of the hand cover consists of an opening (area surround 52) for the hand to enter the inner side of the hand cover, the inner side being divided into at least two compartments (40, Figure 7) for the fingers of the hand to fit inside said parts, respectively, and whereby the outer side of the hand cover comprises outer palm side surfaces (outward surfaces of 24, 26, Figure 7) of each of said parts of the hand cover capable for use for contacting an object to be touched, and outer back hand side surfaces of each of said parts of the hand cover on the other side of each part, and whereby for realizing the second functional mode,
It is noted that the prior art is capable of performing the use of the intended modes as recited and therefore meets the claims (see MPEP 2114).
The device of Raymond substantially discloses the claimed invention but is lacking a means for isolating comprising an enclosure,

The device of Johnson Rabbett teaches a hand cover system further comprises means for isolating said outer palm side surfaces from the environment when the hand cover is not in use, said isolating means (12)  being removable from the hand cover (Figure 1)  and consisting of an enclosure (Figure 3), wherein the hand cover is placed, the enclosure being designed to cover a part of the hand cover (Figure 1 and 3). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the enclosure as taught by Johnson Rabbett in order to provide storage for a glove (abstract).


With respect to claim 2, wherein there are two compartments (24, 26) for the fingers, whereby the parts for touching or gripping objects are in the form of jaws (see jaw structure shown in figure 12).


With respect to claim 4, wherein said isolating means consist of means for pressing said outer palm side surfaces of the hand cover against each other, when the hand cover is not in use. The prior art teaches a container that when the device is stored would be capable for use in pressing the surfaces together and therefore meets the functional language as best understood, as recited by applicant (see MPEP 2114). 


With respect to claim 5, as best understood , wherein said isolating means consist of one or more bands, clamps, clips or the like (pouch 12, Johnson -Rabbett)


With respect to claim 9, wherein the hand cover is designed to have the outer palm side surfaces of the hand cover pressed against each other automatically in its resting position when the hand cover is not in use (para 0040).

With respect to claim 10, wherein the hand cover is designed to have the outer palm side surfaces of the hand cover pressed against each other in its resting position and, (para 0038)  optionally, having a piece (44,46) between the outer palm side surfaces of the hand cover when the hand cover is not in use.  The optional language is not required by the claim and therefore not required to be present in the prior art. 


With respect to claim 11, wherein the enclosure has a divider (bellows 14, Johnson-Rabbett) capable for use in separating said outer palm side surfaces parts from each other, when the hand cover is placed therein. The prior art meets the structure as recited, having folds for at least partially separating the surfaces as required by the claim, and therefore meets the claim as currently recited (see MPEP 2114). 

With respect to claim 12, wherein there is a belt holder (17 Johnson-Rabbett) fastened to the enclosure. 

With respect to claim 13, wherein there is a pen enclosure (48) capable for use with a tactile pen fastened to the enclosure.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond and Johnson – Rabbett, as applied above, and further in view of Uhri (US 1,955,989). The modified device of Raymond substantially discloses the claimed invention but is lacking five compartments. 
The device of Uhri teaches a hand covering 
With respect to claim 3, wherein there are five compartments (4, 3) for the fingers, whereby the hand cover has the form of a glove (figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the finger compartments of Uhri in order to provide a more secure fit for the fingers within the glove device.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond and Johnson-Rabbett, as applied above, and further in view of Kessel (US 2013/0104282). The modified device of Raymond substantially discloses the claimed invention but is lacking a band. The device of Kessel teaches a band (11) wrapped around the hand cover.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the band taught by Kessel in order to provide resistance to expansion (para0044). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond and Johnson-Rabbett, as applied above, and further in view of Pecor (US 2006/0196896). The modified device of Raymond substantially discloses the claimed invention but is lacking a clip or clamp. The device of Pecor teaches,
With respect to claim 7, wherein said clamp (22) or clip presses the outer palm side surfaces of the hand cover against each other from the outside of the hand cover (Figure 1).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the clamp taught by Pecor in order to provide for attaching the surfaces of the glove (para 0006).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond and Johnson-Rabbett, as applied above, and further in view of Fischer et al. (US 4,942,992). The modified device of Raymond substantially discloses the claimed invention but is lacking a clip or clamp. The device of Fischer et al. teaches, 
With respect to claim 8, wherein said clamp or clip (14, 36)  presses outer palm side surfaces of the hand cover against each other (when using the glove element of Raymond) from the inside of the hand (Figure 1).  It would be obvious to a person having ordinary skill in the art to utilize the clamp/clip taught by Fischer et al. in order to provide an easy means for assertion into the glove on the belt (Column 1, lines 30-40). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732